NO. 07-02-0325-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                       JUNE 9, 2003

                         ______________________________


                      JOHN WILLIAM THOMAS, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 43,105-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION1


          This is an appeal from an order revoking community supervision. Following

appellant John William Thomas’s guilty plea to the offense of forgery of a financial

instrument, the trial court, in November of 2001, assessed a two year state jail sentence,


      1
          Tex. R. App. P. 47.2(a).
probated for three years. In May of 2002, the State filed an amended motion to revoke

community supervision.       Following a hearing on the motion, the trial court revoked

appellant’s community supervision and imposed an 18 month sentence. Appellant then

filed a pro se notice of appeal, and appellate counsel was appointed to represent him.


       Appellant's attorney filed a motion to withdraw, together with an Anders brief. See

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967). In support of the

motion, counsel certified that he diligently reviewed the record and, in his opinion, it reflects

no reversible error or grounds upon which an appeal can be predicated. Thus, he

concludes the appeal is frivolous and without merit.           In the brief, counsel candidly

discusses why, under the controlling authorities, there is no error in the court's judgment.

High v. State, 573 S.W.2d 807, 813 ( Tex.Cr.App. 1978). Appellant’s attorney provided

appellant with a copy of the brief and advised him of his right to review the record and to

file a pro se brief. To date, appellant has not availed himself of those rights.


       The reporter's record establishes appellant pled true to all six of the allegations

contained in the State’s amended motion to revoke community supervision. Also included

in the record is appellant's signed, written plea of true and judicial confession. One

sufficient ground for revocation supports a revocation order. Moore v. State, 605 S.W.2d
924, 926 (Tex.Cr.App. 1979). Furthermore, a plea of true standing alone is sufficient to

support the trial court's revocation order.        Moses v. State, 590 S.W.2d 469, 470

(Tex.Cr.App. 1979).


                                               2
       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds, and agree with counsel

the appeal is without merit and is, therefore, frivolous. Currie v. State, 516 S.W.2d 684

(Tex.Cr.App. 1974).


   Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                         Don H. Reavis
                                           Justice


Do not publish.




                                           3